PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Rust, Langbourne, W.
Application No. 15/877,339
Filed: 22 Jan 2018
For: AUDIBLE FEEDBACK SYSTEM FOR MUSCLE TRAINING

:
:
:	DECISION ON PETITION
:            TO MAKE SPECIAL UNDER
:            37 CFR 1.102(c)(1)
:

This is a decision on the petition under 37 CFR 1.102(c)(1), filed March 10, 2021, to make the above-identified application special based on applicant’s age as set forth in MPEP § 708.02, Section II.

The petition is GRANTED.

A grantable petition to make an application special under 37 CFR 1.102(c)(1) and MPEP § 708.02, Section II: Applicant’s Age, must be accompanied by evidence showing that the applicant is 65 years of age, or more, such as applicant’s statement or a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  No fee is required.

The instant petition includes a statement from a registered practitioner that he or she has evidence that the applicant is 65 years of age or older.  Accordingly, the above-identified application has been accorded “special” status.

The application is being forwarded to the Technology Center Art Unit 3715 to await a response to the non-final Office action mailed April 15, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at 571-272-3814.  All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions